DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
Examiner acknowledged the terminal disclaimer filed on 12/22/2021 and this obviates the outstanding double patenting rejection for claims 1-8.

Allowable Subject Matter
Claims 1-20 are allowed.



REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 U.S.C. §112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP §1302.14).
Applicant’s claims submitted on 12/14/2021 have been fully considered. The amendments for independent Claim 9 have overcome prior art of record. 

None of the prior art of record, alone or in combination, discloses all the limitations of claim 1 including wherein the ring-shaped sealing structure includes a sidewall gas-vent opening structure therein; and a material disposed in the sidewall gas-vent opening structure, the material configured to hermetically seal the gas reservoir from an ambient environment surrounding the semiconductor device.

None of the prior art of record, alone or in combination, discloses all the limitations of claim 9 including the first portion and the second portion delineating a crenellated pattern in an outer perimeter of the ring-shaped sealing structure.

None of the prior art of record, alone or in combination, discloses all the limitations of claim 17 including wherein the ring-shaped sealing structure includes a sidewall gas-vent opening structure therein; and a material disposed in the sidewall gas-vent opening structure, the material configured to hermetically seal the gas reservoir from an ambient environment surrounding the semiconductor device
	There is no teaching, suggestion and motivation of combination of the limitations. 
The amended limitations, in combination with the remaining limitations of the independent Claims 1, 9 and 17 are not taught nor suggested by the prior art of record. The claims are novel over the prior art in terms of entirety of the claims. Dependent claims are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NILUFA RAHIM/Primary Examiner, Art Unit 2893